IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45771

STATE OF IDAHO,                                 )
                                                )   Filed: August 14, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
OLIVIA MERCADO MUNOZ,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael P. Tribe, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Olivia Mercado Munoz pleaded guilty to felony fraudulent procurement of public
assistance, Idaho Code § 56-227(1). The district court imposed a unified ten-year sentence, with
two years determinate and retained jurisdiction.        Following Munoz’s period of retained
jurisdiction, the district court relinquished jurisdiction and executed the underlying sentence.
Munoz filed an Idaho Criminal Rule 35 motion, which the district court denied. Munoz appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of an I.C.R. 35 motion cannot be used as a vehicle to review the underlying sentence
absent the presentation of new information. Id. Because no new or additional information in
support of Munoz’s I.C.R. 35 motion was presented, the district court did not abuse its
discretion. For the foregoing reasons, the district court’s order denying Munoz’s I.C.R. 35
motion is affirmed.




                                            2